Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 4-19 and 22-46 are currently pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Information Disclosure Statement
Applicant's Information Disclosure Statement filed on 03/08/2021 has been considered.  Please refer to Applicant's copies of the 1449 submitted herewith.
Election/Restrictions
Claims 20 and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Response to Amendment
Applicant’s amendments and arguments in a response filed 03/08/2021 have been fully considered and entered into the application.  Applicant has overcome
The 35 U.S.C. 112, 2nd paragraph rejection of claim 26 in view of removal of the trademark from the claim.
in situ activation of acids to attack of N-methoxy-N-methyl amine.  
Further Applicant argues that SINGH would not lead a person of ordinary skill in the art to modify SOAI to arrive at the claimed invention as SINGH does not teach or suggest the use of a Weinreb amide and Grinard reagent in the asymmetric synthesis or to enhance enantiomeric purity of a chiral amino alcohol.  However the art of SOAI teaches the process
    PNG
    media_image1.png
    121
    262
    media_image1.png
    Greyscale
that is preparation of an α-amino ketones by transformation of a carboxylic acid into a ketone through Grignard reagents.  CONRAD teaches that α-amino ketones are important building blocks for many biologically active compounds with different synthetic routes and Weinreb amide arylation/alkylation via Grignard addition is one of the most utilized methods towards synthesis of α-amino ketones, which is compound 3 of SOAI.  Therefore, since Weinreb amides is an alternative method to prepare ketones, which is the compound 3 of SOAI and SINGH teaches an alternative method of synthesis of a ketone into a carboxylic acid through a Weinreb amides which cleanly react with Grignard reagents to prepare enantiomerically pure N-protected α-amino ketones, SINGH would be considered an alternative methodology to prepare the ketone from the carboxylic acid.  In a chemical process, all of the 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-19, 21-39 and 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOAI (see J. Chem. Soc. Chem. Commun., 1986, p. 412-413) as applied to claims 1, 4-19, 21-39 and 41-46 above, and further in view of SINGH (see J. Prakt. Chem, 2000, .
SOAI teaches that chiral amino alcohols have various kinds of pharmacological activity and in particular, phenyl (2’-pyrrolidinyl)methanol has biological activity.  SOAI teaches asymmetric synthesis of optically active compounds 
    PNG
    media_image2.png
    134
    350
    media_image2.png
    Greyscale
 through the following synthesis - 
    PNG
    media_image3.png
    684
    559
    media_image3.png
    Greyscale
 (see p. 412).  Therefore SOAI 
SINGH teaches that N-methoxy-N-methyl amides, also known as Weinreb amides, cleanly react with Grignard reagents to produce ketone and are prepared from acids and derivatives (see p. 340).  In particular preparation of Weinreb’s amide through direct conversion of an acid to amide in situ can be accomplished with several acid activating agents, which include HOBT/DCC (see p. 341) with general conversion 
    PNG
    media_image4.png
    147
    369
    media_image4.png
    Greyscale
 (see Scheme 7, p. 341) taught.  SINGH teaches that the importance of Weinreb’s amide in preparing enantiomerically pure N-protected α-amino ketones for use in preparative organic chemistry of biologically active substances and as interesting intermediates in natural product synthesis is due to ready availability of enantiomerically pure α-amino acids (see p. 342).  This reads on claims 6-8, 16 and 25-28.
SHARNABAI teaches synthesis of enantiomerically enriched N-protected amino pure Weinreb amides mediated by T3P with optimization reaction conditions shown as 
    PNG
    media_image5.png
    339
    363
    media_image5.png
    Greyscale
and that Weinreb amides are used as an efficient and useful compound for the preparation of ketones, specifically N-protected amino Weinreb amides.  Further SHARNABAI teaches that the use of T3P (1-propanephosphonic acid cyclic anhydride) as a coupling agent over other conventional reagents due to its less toxicity, mild reaction conditions, broad functional group tolerance, high yields, less cost, low epimerization and commercial available (see p. 478).  This reads on claims 10 and 26.
CONRAD teaches that α-amino ketones are important building blocks for many biologically active compounds with different synthetic routes and Weinreb amide arylation/alkylation via Grignard addition is one of the most utilized methods.  Generally, preparation of that α-amino ketone takes place from an N-protected amino acid, in particular Boc (see p. 8587), and a Grignard reagent in THF at room temperature (see Ref 10, p. 8589).  The general reaction scheme is taught to be 
    PNG
    media_image6.png
    111
    556
    media_image6.png
    Greyscale
 (see Table 1, p. 8588) and 
    PNG
    media_image7.png
    330
    482
    media_image7.png
    Greyscale
.  This reads on steps 9-11 and 17 and 29-32.
YANG teaches deprotection and stereoselective reduction of a protected α-amino ketone using a strong acid – HCl and palladium catalyst H2/Pd/C as described by 5 going to 6, step d -
    PNG
    media_image8.png
    358
    626
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    140
    594
    media_image9.png
    Greyscale
 (see p. 1227).  This reads on steps 12-14 and 18-19 and 33-37.
Therefore it would be obvious for one of ordinary skill in the art to synthesize the compounds taught by SOAI by utilizing the teachings of SINGH, who teaches N-methoxy-N-methyl amides, also known as Weinreb amides, cleanly react with Grignard reagents to prepare enantiomerically pure N-protected α-amino ketones.  CONRAD, who teaches α-amino ketones are important building blocks for many biologically active compounds with different synthetic routes and Weinreb amide arylation/alkylation via Grignard addition is one of the most utilized methods and YANG who teaches deprotection and stereoselective reduction of a protected α-amino ketone. One of ordinary skill in the art would be motivated to find other synthetic routes towards chiral amino alcohols, in particular, phenyl (2’-pyrrolidinyl)methanol, since they are taught to have various kinds of pharmacological activity and useful as interesting intermediates in natural product synthesis.  In regards to the temperature ranges disclosed in newly added claims 45-46, according to MPEP 2144.05, Section II, Part A, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Therefore, the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the ingredients beneficially taught by the cited references), as well as adjustment of reaction temperature, reaction time and use of solvents, rearranging steps in a reaction sequence, is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan (See In re Mostovych, Weber, Mitchell and Aulbach, 144 USPQ 38). 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
The motivation to try different synthetic routes to optimize the synthesis of phenyl (2’-pyrrolidinyl)methanol would derive from (A) or (D) from KSR.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN CHENG/Primary Examiner, Art Unit 1626